Citation Nr: 0612012	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  05-21 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to death pension benefits as the helpless child 
of the veteran.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1944 to October 1945; the appellant is the son of the 
veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 letter from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the appellant's claim for death 
pension benefits.  

The case was previously before the Board in August 2005, when 
it was remanded for the sole purpose of affording the veteran 
a hearing which he requested.  He subsequently canceled his 
request for a hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant claims entitlement to death pension benefits.  
He claims that he is eligible for these benefits as the 
helpless child of the veteran.  

The appellant was born in 1954.  The evidence of record 
reveals that he has been receiving disability benefits from 
the Social Security Administration (SSA) effective since 
1974, which would be since he was 20 years old.  There is 
some evidence of record which tends to show that the 
appellant may have been disabled prior to his 18th birthday.  
However, review of the entire file fails to show that the RO 
has adjudicated the issue of basic eligibility for the 
appellant as to whether he meets the requirements as a 
"helpless child" within the meaning of the applicable 
regulations.  This must be done.  

Additionally the notification requirements with respect to 
the specific criteria related to a determination of helpless 
child status and the income requirements for pension 
eligibility have not been met.  Additional notification is 
required.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Notification and development action 
required by the VCAA must be completed 
with regard to the issue on appeal.  In 
particular, the notification requirements 
and development procedures set forth at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
must be fully complied with and 
satisfied.  Specifically, inform the 
appellant of the specific criteria 
related to a determination of helpless 
child status and the income requirements 
for death pension eligibility.  See VBA 
Fast Letter (06-04) (March 14, 2006).  

2.  The RO should undertake any 
development indicated as necessary based 
upon any response submitted by the 
appellant.  

3.  The RO should readjudicate the 
appellant's claim and make a specific 
determination of helpless child status and 
then eligibility to death pension benefits 
based on income requirements, if 
applicable.  If any benefit on appeal 
remains denied, a Supplemental Statement 
of the Case should be issued, and the 
appellant and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


